Citation Nr: 1717850	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-31 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neurologic disorder of the left lower extremity, to include as secondary to the service-connected lumbar strain with myositis.

2.  Entitlement to service connection for a neurologic disorder of the right lower extremity, to include as secondary to the service-connected lumbar strain with myositis.

3.  Entitlement to service connection for a neurologic disorder of the left upper extremity.

4.  Entitlement to service connection for a neurologic disorder of the right upper extremity.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and June 2015 rating decisions of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran was also denied service connection for bilateral lower extremity circulatory deficiency in a May 2011 rating decision and neuropathy of the bilateral upper and lower extremities in a May 2012 rating decision.  Notices of disagreement (NODs) for those decisions were received in September 2011 and September 2012, respectively.  A Statement of the Case (SOC) as to the lower extremity circulatory deficiency was issued in August 2014; no substantive appeal was received.  No SOC was provided in response to the disagreement of the May 2012 rating decision denying service connection for neuropathy.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In reviewing the Veteran's contentions and evidence of record, it appears that he is claiming service connection for neurologic disorders, however diagnosed.  Consequently, while the Veteran did not appeal the denial of service connection for bilateral lower extremity circulatory deficiency, and instead of remanding the issue of service connection for neuropathy for the issuance of an SOC, in light of Clemons, the Board has characterized the issues as set forth on the first page.  

Since the last Supplemental Statement of the Case (SSOC), additional evidence has been added to the claims file.  Here, the evidence is either cumulative or duplicative of that already considered by the RO.  Consequently, the Board will proceed to adjudicate the issues of service connection for neurologic disorders of the bilateral upper extremities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for neurologic disorders of the bilateral lower extremities and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a neurologic disorder of the left upper extremity at any time since filing his claim for compensation.

2.  The Veteran has not had a neurologic disorder of the right upper extremity at any time since filing his claim for compensation.


CONCLUSIONS OF LAW

1.  A neurologic disorder of the left upper extremity was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A neurologic disorder of the right upper extremity was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a March 2012 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  A November 2012 response from the Social Security Administration (SSA) shows that the Veteran's records were destroyed; therefore, those records were not obtained.  A pertinent VA examination was obtained in April 2012.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the claims adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., organic diseases of the nervous system such as peripheral neuropathy) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., peripheral neuropathy) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs include his July 1968 pre-induction and November 1970 separation examination, which both revealed clinically normal upper extremities.  In both reports of medical history, the Veteran denied neuritis.  There is no diagnosis of, or treatment for, any upper extremity neurologic disorders in the STRs.

Post-service treatment records have not shown any diagnosis of, or treatment for, any neurologic disorders of the bilateral upper extremities.  

The Veteran was afforded a VA examination in April 2012.  No diagnosis was rendered.  The examiner noted that there was no history of a peripheral neuropathy in STRs or after discharge in VA treatment records.  The examiner also noted radiculopathy in the lower extremities.  Examination of the nerves of the bilateral upper extremities was normal.  The examiner opined that the Veteran had no clinical evidence of a neuropathy in upper extremities.  

The Veteran submitted a letter dated in September 2012 from N.O., M.D.  This letter identified radiculopathy of the lower extremities, but no neurologic disorder of the upper extremities.

Based on a review of the evidence, the Board concludes that service connection for neurologic disorders of the bilateral upper extremities is denied.  No neurologic disorders of the bilateral upper extremities have been shown at any time since the claims for service connection.  

In this case, none of the Veteran's treatment records have shown a current diagnosis of any neurologic disorder pertaining to the bilateral upper extremities.  The April 2012 examination shows that the Veteran does not have neuropathy of the upper extremities, while the September 2012 letter from Dr. N.O reported radiculopathy of the lower extremities, but not of the upper extremities.  Regarding the 2012 VA examination, as the examiner conducted a complete examination, and reviewed the evidence, the Board accords the examination findings of no current diagnosis great probative value.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of neurologic disorders of the bilateral upper extremities at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the diagnosis of neurologic disorders of the bilateral upper extremities, the question involved is medically complex, and accordingly the Board assigns greater weight to the treatment records and VA examination failing to show such diagnosis than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render a diagnosis that is of comparable probative value to that of his treatment providers and VA examiner.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).

At no time since the Veteran first filed a claim for service connection for neurologic disorders of the bilateral upper extremities in September 2011 have such disabilities been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for neurologic disorders of the bilateral upper extremities.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims for service connection for neurologic disorders of the bilateral upper extremities are denied.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a neurologic disorder of the left upper extremity is denied.

Entitlement to service connection for a neurologic disorder of the right upper extremity is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues.  As noted above, the evidence shows that the Veteran has radiculopathy of the bilateral lower extremities.  The Veteran was provided a VA examination in May 2014; a negative nexus opinion regarding service connection on a direct basis was provided.  In a September 2014 addendum opinion, the examiner opined that the radiculopathy was "less likely" secondary to the Veteran's service-connected lumbar strain with myositis.  However, no opinion regarding aggravation was provided.  Therefore, the Board concludes that an addendum opinion is necessary.

Since the issue of entitlement to a TDIU is inextricably intertwined with the remanded issues, the Board finds that it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the San Juan VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the May 2014 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of the diagnosed bilateral lower extremity radiculopathy.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's bilateral lower extremity radiculopathy is caused or aggravated (permanently worsened beyond normal progression) by the service-connected lumbar strain with myositis [If the bilateral lower extremity radiculopathy is found to have been aggravated by the service-connected lumbar strain with myositis, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after ensuring that the requested opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  Please note that this case has been advanced on the Board's docket on account of severe economic hardship.  If any benefit remains denied, the Veteran must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


